DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock tongue groove must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the Brief Description of the Drawings, Figure 7 is described as “an enlarged structural diagram at B in Fig. 1”, but Figure 1 does not show the features found in Figure 7 or indicate what portion is being enlarged, while Figure 6 contains letters “A” and “B”. It appears Figure 7 is an enlarged structural diagram at A in Figure 6.
In the Brief Description of the Drawings, Figure 8 is described as “an enlarged structural diagram at C in Fig. 1”, but Figure 1 does not show the features found in Figure 8 or indicate what portion is being enlarged, while Figure 6 contains letters “A” and “B”. It appears Figure 8 is an enlarged structural diagram at B in Figure 6.
In the Brief Description of the Drawings, 12301 is referred to as “Protruding piece” while the rest of the specification and claim language references projecting pieces.
No reference number is provided for the claimed feature “a lock tongue groove”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 8, “with together” is an awkward phraseology and it is suggested that the word “with” be removed.
Claim 5 is objected to because of the following informalities:
In line 1, the main plug bar is described as “H-shaped”; however, this is an inaccurate description of the plug bar shown in the drawings. The shape of the plug bar is similar to that of a backwards lowercase “h”, but it is not accurate to call it a capital “H” shape and a different description of its shape should be provided.
Claim 13 is objected to because of the following informalities: 
In line 2, it is thought that “comprise” should read –comprises--.
In line 2, it is thought that “are” should read –is--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "T-shaped embedding slots" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the applicant add “a plurality of” or a similar phrase.
Claim 1 recites the limitation "T-shaped embedding bars" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the applicant add “a plurality of” or a similar phrase.
Claim 1, in lines 7 and 8, the limitation “the longitudinal rod and the main or auxiliary cross rod being directly or indirectly sealingly matched with together to form a plurality of frames” is confusing and unclear. If only the main cross rod is coupled to the longitudinal rod or only the auxiliary cross rod is coupled to the longitudinal rod, it would only result in a single frame and not a plurality of frames. It is also not clear if the frame that is to be formed includes both the main and auxiliary cross rod, or if it is only meant to contain one or the other. The language should be changed to clarify what parts of the claimed invention constitute the plurality of frames.
Claim 3 recites the limitation "the rubber plug" in line 1. It is thought that this phrase is a reference to the plug bar of claim 1; however, it is unclear and should be revised. It is recommended that the limitation of claim 1 be revised to read “at least one plug bar” to clarify that it can be composed of more than one plug bar.
Claim 8 recites the limitation "the other end" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim language be changed to read –another end--.
Claim 11 recites the limitation "the clamp fixing block and the clamp sliding block" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim is dependent on claim 5 which does not recite the aforementioned limitations; however, claim 10 does recite such limitations.
The term “closely attached against” in claim 12 is a relative term which renders the claim indefinite. The term “closely attached against” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the hollow bar should be abutted to the attached rod or if a gap should exist between the two parts. “Closely attached” indicates there could be a small gap present, while “against” indicates that there is no gap present. In order to clarify the structure of the relationship, revision is required.
Claim 13 recites the limitation "the sub cross rod" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "screws" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the gap" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 6, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dylewski, II et al. (US PG Pub 2018/0345769).

    PNG
    media_image1.png
    449
    562
    media_image1.png
    Greyscale
Regarding Claim 1, Dylewski, II et al. disclose “a fully-embedded vehicle cover (Figure 2: 10-tonneau cover), wherein it comprises a cover plate (Figure 2:16-panel), a main cross rod (Figure 25: right 32-underside frame, specifically, 198-hinge bracket, see Figure 25 below), an auxiliary cross rod (Figure 25: left 32-underside frame, specifically, 198-hinge bracket, see Figure 25 above), a longitudinal rod (Figure 5: 32-underside frame), an elastic sealing bar (Figure 25: 222-hinge seal) and a plug bar (Figure 26: 252-hinge sealing bar), the main cross rod being maintained in parallel to the auxiliary cross rod (Figure 25); T-shaped embedding slots (Figure 25: 202-slot) being provided on both the main cross rod and the auxiliary cross rod; T-shaped embedding bars (Figure 25: 226-curled flange) being provided on the elastic sealing bar; the embedding bars being clamped and embedded in the embedding slots (Figure 25); the elastic sealing bar being used for sealing gaps between the main cross rod and the auxiliary cross rod (Figure 25); the longitudinal rod and the main or auxiliary cross rod being directly or indirectly 
Regarding Claim 6, Dylewski II et al. disclose “an inner recess (Figure 25: 210-opening) provided on the elastic sealing bar  (Figure 26: 222-hinge seal), projecting pieces (Figure 26: 206-angled digit) which are plugged and matched with the inner recess are provide on the main cross rod and the auxiliary cross rod; and the main cross rod, the auxiliary cross and the longitudinal rod are all provided with a bayonet (Figure 26: 198-hinge bracket) in which the cover plate (Figure 2: 16-panel) is sealed and clamped.”
Claim 1, as understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (US PG Pub 2018/0147925).
Regarding Claim 1, Williamson et al. disclose “a fully-embedded vehicle cover (Figure 1: 10-tonneau cover system), wherein it comprises a cover plate (Figure 22A: 40), a main cross rod (Figure 12: 45-perimeter), an auxiliary cross rod (Figure 12: 45-perimeter), a longitudinal rod (Figure 1: 28-side rail), an elastic sealing bar (Figure 22A: 70-first hinge) and a plug bar (Figure 22A: 174-seal), the main cross rod being maintained in parallel to the auxiliary cross rod; T-shaped embedding slots (Figure 22A: 158-chamber portion) being provided on both the main cross rod and the auxiliary cross rod; T-shaped embedding bars (Figure 22A: 154-main portion of securing member) being provided on the elastic sealing bar; the embedding bars being clamped and embedded in the embedding slots (Figure 22); the elastic sealing bar being used for sealing gaps between the main cross rod and the auxiliary cross rod (Figure 22); the longitudinal rod and the main or auxiliary cross rod being directly or indirectly sealingly matched with together to form a plurality of frames (Figure 11); and the cover plate being sealingly clamped and embedded in the frames.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dylewski II et al. in view of Ma (US Pat 10730375).

    PNG
    media_image2.png
    421
    431
    media_image2.png
    Greyscale
Regarding Claim 2, Dylewski II et al. disclose a vehicle cover with end caps, or “joints.” A main cross rod is connected a main end cap or “joint” 256 is shown in Figure 27 with a projection extending to the bottom right for connecting the end cap to a longitudinal rod. An auxiliary cross rod is connected to an auxiliary end cap (not shown in Figure 27) which is opposite to the main end cap and is a mirror image of the main end cap, allowing for a connection to a longitudinal rod in the opposite direction. In Figure 21, a pair of end caps are presented in the folded position, demonstrating the rotation allowed by the end caps. 
Figures 5 and 27 shows that the longitudinal rod is arranged perpendicular to the main cross rod and auxiliary cross rod.
While the main joint and auxiliary joint of Dylewski II et al. must be constructed to enable rotation of the cover plate, the details of such construction are not disclosed.
Ma discloses a vehicle cover with rigid cover plates 22 that are pivotable with respect to one another. The pivoting motion of the cover plates is accommodated by the cross rods 32, 44 seen adjacent to one another in Figure 4. The cross rods have open cross sections that are enclosed at their ends with adjacent end caps 71, 70 (referred to as “joints” in the claimed invention). Ma discloses a construction of the interface between the two adjacent end caps to allow for rotation relative to one another. The interface 

    PNG
    media_image3.png
    394
    645
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the joints of Dylewski II et al. to include a rotating groove on the main joint and a rotating head on the auxiliary joint, as taught by Ma, in order to allow for smooth rotation of the cover plates during pivoting.
	Regarding Claim 13, Dylewski, II et al., as modified above by Ma, discloses a side bar (Figure 5: 36-flange edge; Figure 27: 36-flange edge) on the main joint, the auxiliary joint, the auxiliary cross rod and the longitudinal rod.
Claim 3, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Dylewski, II et al.
Regarding Claim 3, Dylewski II et al. disclose “the fully-embedded vehicle cover of claim 1, wherein the plug bar comprises a main plug bar (Figure 26: right 252-hinge sealing bar, see Figure 26 
    PNG
    media_image4.png
    409
    362
    media_image4.png
    Greyscale
sealing bar.”
Dylewski II et al. do not disclose that the hinge sealing bars or “plug bars” are made from a rubber material.
	Examiner takes Official Notice that hinge sealing members are notoriously well known in the automotive art to be constructed from rubber.
	One of ordinary skill in the automotive art would know that hinge seals may be made from resilient materials including rubber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct hinge sealing bars or “plug bars” of Dylewski, II et al. from rubber because the use of such material to make hinge seals in the automotive art is common knowledge which assures an adequate sealing function between two members where tolerances resulting from manufacturing such .
Allowable Subject Matter
Claims 4-5, 7-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable for disclosing a vehicle cover comprising a rotating circular cavity provided on the auxiliary cross rod and a rotating cylinder provided on the main cross rod, as such a configuration is not fairly taught or suggested by pertinent prior art.
Claims 5 and 11 would be allowable because they are dependent on claim 4.
Claim 7 would be allowable for disclosing a vehicle cover comprising a rod attached to the main cross rod or auxiliary cross rod, a limiting block installed on the attached rod and a lock tongue base installed on the main cross rod or auxiliary cross rod providing a lock tongue groove to be matched with the limiting block. This configuration is not fairly taught or suggested by pertinent prior art.
Claims 8-10, 12 and 14-19 would be allowable because they are dependent on claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Facchinello (US PG Pub 2019/0100088) discloses a hinged connection for two panels utilized to cover a truck bed. Rossi et al. (US PG Pub 2018/0339581) discloses a cover for a truck bed with hinges that utilize T-shaped embedding slots. Yang et al. (CN 108189655) discloses a vehicle cover with rigid panels and an elastic sealing bar with T-shaped embedding bars. Quintus et al. (US Pat 9815358) discloses a rigid vehicle cover with a cover plate, an auxiliary cross rod and a main cross rod. Xu (US PG Pub 2016/0340949) discloses a rigid vehicle cover with an auxiliary cross rod, a main cross rod and a cover plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARIE SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612